It is with great pleasure that I congratulate
you, Sir, on your unanimous election to preside over
the fifty-ninth session of the General Assembly, an
election that offers Africa its tenth presidency. The
Gabonese Republic thus has received from the
international community the recognition it deserves
and the French-speaking countries are delighted to see
one of our own guiding our debates. Be assured that
the delegation of Monaco, which I am leading, will
fully support you in your noble mission in the service
of peace and development. I would also like to hail the
Secretary-General for his courage and his unwavering
commitment to peace.
A long time ago, the Organization began a
process of thinking through the reforms that are
required to improve its functioning. In that connection,
I would like to congratulate the outgoing President of
the Assembly, Mr. Julian Hunte, on his work during the
fifty-eighth session; his perseverance made possible
the adoption of new measures to revitalize the work of
the General Assembly. While welcoming that progress,
we know that we must continue along that path.
Dedication to democracy and to the rule of law,
unswerving confidence in the virtues of multilateralism
and respect for our differences allow us to move
forward in a spirit of harmony and to continue to adapt
the Organization to meet the challenges of our time. It
is vital that the Organization be provided with the
means to better respond to the expectations of the
peoples of the world.
This is why the Principality supports initiatives
aimed at improving the Organizationís methods of
work and, in particular, those regarding Security
Council reform. Enlargement of the Council, in both
permanent and non-permanent seats, will strengthen its
capacity to contribute to the essential objectives of the
maintenance of peace by providing more equitable
representation of the diverse regions that compose the
international community.
The fifteenth International AIDS Conference,
held in Thailand last July, once again highlighted the
devastation caused by this terrible pandemic as well as
its disastrous social consequences. However, the
Conference also demonstrated that when international
organizations, Governments and civil society agree to
work together, we can fight this scourge more
effectively. In that struggle, the role of women is
crucial. In my country, Her Serene Highness Princess
Stephanie, my sister, created and chairs the Fight AIDS
Monaco association that gives moral and material
support to AIDS patients and their families while
promoting information and prevention programmes.
For my part, I have expressed the wish that all of
the Principality's school children participate in marking a
23

world day for children orphaned by AIDS, to show
their solidarity with these vulnerable children whose
number could reach 100 million by the year 2010.
Once again this year, my country has been
contributing to the Global Fund to fight AIDS,
Tuberculosis and Malaria, which was created following
the twenty-sixth special session of the General
Assembly, the first to be devoted to a disease. We have
been providing regular support for the activities of the
Joint United Nations Programme on HIV/AIDS
(UNAIDS) since its creation, and I am pleased to
announce that the Principality has decided to
strengthen its financial cooperation with the
Programme. We hope that the creation within UNAIDS
of the Programme Acceleration Fund will allow us to
meet specific needs defined by the recipient States
themselves. In effect, we are convinced of the necessity
for States to strengthen, on the one hand, their
capacities in terms of basic social services and
adequate sanitation facilities and on the other hand, to
pursue public awareness and information campaigns.
Upon the initiative of His Serene Highness the
Sovereign Prince, my father, the Principality of
Monaco has always expressed its solidarity to the most
underdeveloped populations. We share the concerns of
world leaders regarding the adverse impact that the
persistence of extreme poverty is having on
international security.
We shall therefore consider most carefully the
elaboration of a new global partnership designed to
eliminate hunger and poverty and to advance economic
development and social justice, as a continuation to the
commitments undertaken at the Millennium Summit
and during the Monterrey Conference.
Terrorism, unfortunately, has become a daily
reality, as is attested to by, among others, the tragedy
that took place in Beslan, which is repugnant to all of
us. Our determination to fight it must remain unshaken
and that is why we welcome the establishment of an
executive directorate of the Counter-Terrorism
Committee. In that domain, international cooperation is
an essential element for effective action. No State,
regardless of its size, can be a weak link that might
endanger the efforts we are conducting together.
Therefore, the Principality intends to play its role
in the battle which our Organization is waging against
terrorism. Thus, Monaco has become a party to all of the
twelve conventions designed to eradicate international
terrorism and has adopted, as domestic legislation,
appropriate measures for their implementation.
But the battle against terrorism also requires that
we act irreproachably in terms of our respect for
human rights. Accordingly, the Principality is making
every effort to guarantee them on its territory; hence
Monacoís forthcoming accession to the Convention on
the Elimination of All Forms of Discrimination against
Women.
The number of refugees and displaced persons
who are displaced within their own countries continues
to increase, and our response to the unbearable
suffering of those human beings cannot be limited to
our moral indignation. As in any urgent and complex
emergency situation, civilians and the most vulnerable
among them are the targets of harm and the worst types
of abuse. The humanitarian disaster which continues to
take place under our very eyes in Darfur has shown,
once again, how limited we are in our capacity to
enforce respect for human rights and for international
humanitarian law.
In response to the appeal launched by the Office
of the United Nations High Commissioner for
Refugees (UNHCR) during the special session of the
General Assembly on children in 2002, the authorities
of Monaco decided to earmark their traditional
contribution to UNHCR towards primary education for
refugee children. We hope to provide those children,
whose world has been brutally shattered overnight, a
substitute for their traditional educational environment,
by allowing them to escape, albeit a little, those terrible
conditions of daily life dominated by promiscuity and
the anguish of having forever lost their homes.
Championing the interests of the child has always
been one of our major concerns. To build a world fit
for children, in keeping with the commitments
undertaken during the May 2002 special session on
children, the World Association of Childrenís Friends,
presided over by my sister, Her Royal Highness the
Princess of Hanover, organized in the Principality in
April 2003, a round table on that subject.
Unfortunately, the need is becoming clearer each day,
to strengthen the area of international law designed to
guarantee the rights of children and to assure that those
laws are more effectively applied.
Thus, do not those particularly heinous crimes
require an exceptionally strong response? Do we not
need to ensure that the most serious violations of the
24

rights of children do not fall under a statute of
limitations and do we not need to extend the powers of
the national jurisdictions by providing them with
universal competence in that area?
The Principality of Monaco urges you to give
thought to this, in other words, to plan for the adoption
of a legal instrument which will make it possible here,
to react against the impunity which continues to
prevail, concerning the enrolment of child soldiers, the
sexual exploitation of children and the despicable trade
of which they are victims - to mention only the most
revolting of those crimes.
The debate held last June in the Security Council
served to reaffirm the timely nature of such
considerations. By abolishing the statute of limitations
for those horrendous crimes, we would be
strengthening their prevention, as well as fulfilling our
duty to honour the memory of the victims. By
expanding the competences of our national
jurisdictions so that borders no longer serve to limit
our actions, we will be better able to cope with the
development of the transnational organized crime
network which defies our States and the legal order
they are trying to establish.
I am fully aware that this essentially moral
struggle - to ensure respect for the rights of the
child - gives rise, given the present state of
international law, to numerous legal difficulties. But is
it not our duty to act when that legislation is no longer
adapted to meet the challenges of our time, at a time
when the international community is clearly closing its
unified ranks, to put an end to those practices which
are abhorrent to all of us?
Let us be courageous and foresighted in
championing the most noble cause that exists - the
defence of innocents. Let us respond to the appeal of
Albert Einstein made so long ago that - there will be
no progress in this world as long as there are unhappy
children.